Title: John Adams to Abigail Adams, 2 November 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Hartford Nov. 2. 1794
          
          We arrived here last night in good Season. The Roads were not very bad, and the Weather, tho Showery, was not inconvenient.
          Mr Freeman the Son of our late Neighbours at Milton and a Mr Thorp of New York were our Companions in the Stage. Mr Freeman is a very agreable Man. I never travelled with any Man more assiduous to make me comfortable.
          
          At Church I met my Old Friends Governor Huntington and Lt Governor Wolcot. Mr Trumbull I have not yet Seen. He is confined with the Vapours.
          Mr Speaker Trumbull is Senator for Six Years from next March.
          The Weather is to day as fine as possible.
          I hope the East Winds have brought in more Treasures from the Sea, and that my Farmers continue to Secure them.
          In the Country Towns in Mr Ames’s District I found a Spirit in his favour very different from that in some People of Boston. I dont despair of him yet.
          Take great Care of your Health and of that of Louisa. Four Months will soon be gone, when I hope to find you happy in good News from our Children abroad & at home, in good health and Spirits, and ardent for another Agricultural Campaign more glorious but less fatiguing than the last. Duty to Mother & Love to all
          your without ceasing
          
            J. A
          
        